DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 18-21, 23-25, 31, 33-38, 40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 12 and 17 of U.S. Patent No. 10,644,589. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examiner claim.
Application 16/830,804
Patent 10,644,589
Claim 18.   A distributed power system comprising: a direct current (DC) power source; a plurality of individual controlled inverters with respective inverter inputs 








Claim 2. The distributed power system according to claim 1, further comprising: a power modules, each comprising an input coupled to the DC power source and an output coupled to the inverter inputs.
Claim 20. The distributed power system of claim 19, wherein the power module is configured to maintain a maximum peak power at the input coupled to the DC power source. 
Claim 3. The distributed power system according to claim 2, wherein the power module is configured to maintain a maximum peak power at the input coupled to the DC power source. 
Claim 21. The distributed power system of claim 19, wherein the power module is configured to control a maximum peak power at the output to the inverter inputs.
Claim 4. The distributed power system according to claim 2, wherein the power module is configured to control a maximum peak power at the output to the inverter inputs.
23.   The distributed power system according to claim 22, wherein the control modules comprise: a voltage loop block which upon comparing the voltage of the DC power source to at least one previously specified reference voltage, outputs a current reference signal based 







Claim 8. The method according to claim 7, further comprising: maintaining maximum peak power at an input of a power module, wherein the power module comprises an input coupled to the DC power source and an output coupled to the DC inputs of the plurality of inverters
Claim 25.  A method comprising: receiving, by a plurality of inverters coupled in parallel to a direct current (DC) power source, DC power from the DC power source, wherein the plurality of inverters comprises DC inputs and AC outputs configured to be connected to a power grid; individual controlled controlling current drawn by each of the plurality of inverters from the DC power source responsive to a voltage of the DC input, wherein the AC outputs of 

 









Claim 14. The system of claim 12, wherein each of the plurality of control modules is configured to vary the current draw of a respective converter according  one of DC power or DC  voltage of the DC power source.
Claim 34. The system of claim 31, wherein each of the plurality of control modules vary the current draw of the respective converter so as to maintain a functional relationship between input current and input voltage.
Claim 15. The system of claim 12 wherein each of the plurality of control modules vary the current draw of the respective converter so as to maintain a functional relationship between input current and input voltage.

Claim 16.  The system of claim 12, wherein the functional relationship I s the same for all the control modules.
Claim 36.  A power system comprising: a direct current (DC) power source; and a plurality of power converters comprising input terminals and output terminals, wherein the input terminals are coupled to the DC source in parallel, and wherein the output terminals are coupled to an electric network in parallel;  wherein each respective power converter draws a different share of power from the DC power source and wherein the DC power source comprises a plurality of power generating elements coupled to provide a single DC power output.









Claim 9. The method according to claim 7, wherein the AC outputs of the plurality of inverters are connected in parallel to the power grid.
Claim 42. The power system of claim 31, wherein the DC power source comprises a plurality of power generating elements coupled to provide a single DC power output.
Claim17. The system of claim 12, wherein the DC power source comprises a plurality of power generating elements coupled to provide a single DC power output.


Allowable Subject Matter
Claims 39, 41 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838